NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        JUN 4 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MIRAMOR PEREZ-RIVERA,                           No.    19-71765

                Petitioner,                     Agency No. A215-716-084

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 2, 2020**

Before:      LEAVY, PAEZ, and BENNETT, Circuit Judges.

      Miramor Perez-Rivera, a native and citizen of Honduras, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We review de novo claims of due process violations in

immigration proceedings. Jiang v. Holder, 754 F.3d 733, 738 (9th Cir. 2014). We

deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies within Perez-Rivera’s testimony, and between his

testimony and credible fear interview as to the location of his injuries, as well as

inconsistencies between Perez-Rivera’s testimony and declaration as to his

interactions with police officers. See Shrestha, 590 F.3d at 1048 (adverse

credibility finding reasonable under the totality of the circumstances); see also

Garcia v. Holder, 749 F.3d 785, 790 (9th Cir. 2014) (adverse credibility finding is

supported when despite given the opportunity, an applicant fails to clarify or

explain inconsistent statements). Perez-Rivera’s explanations do not compel a

contrary conclusion. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). The

agency did not err by considering inconsistencies between Perez-Rivera’s

statements to an asylum officer during a credible fear interview and his hearing

testimony. See Qiu v. Barr, 944 F.3d 837, 843 (9th Cir. 2019) (when there are

sufficient indicia of reliability, an IJ may consider inconsistencies between what a

petitioner said to an asylum officer and the petitioner’s testimony before the IJ).



                                           2                                     19-71765
Substantial evidence also supports the agency’s finding that Perez-Rivera’s

corroborative evidence did not otherwise establish his eligibility for relief. See

Garcia, 749 F.3d at 791 (petitioner’s documentary evidence was insufficient to

rehabilitate credibility or independently support claim). Thus, in the absence of

credible testimony, in this case, Perez-Rivera’s asylum and withholding of removal

claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Substantial evidence also supports the agency’s denial of CAT relief because

it was based on the same testimony the agency found not credible, and Perez-

Rivera points to no other evidence in the record that compels the conclusion that it

is more likely than not he will be tortured by or with the consent or acquiescence

of the government if returned to Honduras. See id. at 1157; see also Dhital v.

Mukasey, 532 F.3d 1044, 1051 (9th Cir. 2008) (explaining that “petitioner must

demonstrate that he would be subject to a ‘particularized threat of torture’” to

obtain CAT relief) (citation omitted).

      We reject Perez-Rivera’s contention that the agency failed to consider

evidence. See Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010) (the BIA

adequately considered evidence and sufficiently announced its decision).

      Perez-Rivera’s contention that the agency violated his due process rights

fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to

prevail on a due process claim).



                                          3                                    19-71765
      Perez-Rivera’s motion for a stay of removal (Docket Entry No. 1) and his

supplemental motion (Docket Entry No. 5) are denied as moot.

      PETITION FOR REVIEW DENIED.




                                       4                                  19-71765